DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9-15, 18, 20 and 22-31 are pending as amended 5/18/21 in the RCE of 9/30/2020. Claims 7 and 14 stand withdrawn.
The drawings are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 9-13, 15, 18, 20 and 22-31 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
Claims as amended on 5/18/21 appears to be directed to an unsterilized filter. Applicant’s disclosure, as well as from the general knowledge of people of ordinary skill in the art, the claimed blood processing filter cannot be used for its intended purpose without sterilization. Thus, an unsterilized filter is an intermediate product which lacks the “substantial utility requirement” according to MPEP 2107.01-I-B (E).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-6, 9-13, 15, 18, 20 and 22-31  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant’s claims are directed to a blood filter, which, as understood by the disclosure, and claims 3, 6 and 11-13, as a sterilized filter for its intended purpose. Nonetheless, the claims recite, or appears to recite, an unsterilized filter.  This is indefinite.
	Claim 15 recites a temperature as equal to or higher than a melting point minus 1200 C, which is indeterminable and indefinite – no upper limit.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 only recites a step of conducting the rebound strength, which does not further limit the product claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-13, 15, 18, 20 and 22-31 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pall (US 4,925,572). 
All claims, except 3, 6 and 11-13, now appear to recite an unsterilized blood filter. Pall teaches a blood filter, which is made unsterilized and then undergoes steam sterilization as applicant discloses. It is understood that the sterilization process imparts some additional characteristics to the filter, such as increase in crystallinity and rebound strength (page 13 of applicant’s specification), which may or may not have been present in the unsterilized intermediate. 
	Claims 3, 6 and 11-13 recite the product as subjected to steam sterilization. Thus these claims are now prima facie anticipated by Pall, because all the properties that result from a heat treatment would be imparted to the product by steam sterilization.
	This situation begs the question whether the other claims are anticipated or made obvious by Pall under inherency (MPEP 2112) and product by process (MPEP 2113) claims? Since applicant’s claims are for a blood filter (final product under broadest reasonable interpretation in the light of the specification), the product is expected to be sterilized, and thus Pall teaches the claimed product. Does not matter when or how the properties are obtained by Pall’s product (product by process and 

    PNG
    media_image1.png
    740
    408
    media_image1.png
    Greyscale

Pall teaches a blood filter enclosed in a container with inlet and outlet substantially as claimed – see the figure, which shows structural details of the filter as claimed in claims 4, 5, 9, 10, 20 and 24. The filter is flexible – col.  16, line 66. The filling rate is bulk density/material density (about 1.3 g/cc for PBT; 1.38 for PET), the values meet the values in Table A of Pall. Fiber diameter: col. 20 lines 5-10 and 20-30; also, can be made as small as possible” col. 19, lines 65-66. Material is melt-blown, and is hot compressed (col. 27, lines 8-12). 
The physical properties of the filter media (rebound strength, area contraction rate, rate change in airflow pressure drop, X-ray crystallinity, heat of crystallization) – nonwoven PET/PBT fabric - would be inherent, since the material used in Pall (working examples) is combination of PET and PBT: col. 33, lines 40-43, and elsewhere. See 
The rebound strength should relate to the mechanical properties of the fibers. The area contraction rate should be the shrinkage of the fabric due to steam sterilization, and the airflow pressure-drop change must be due to such shrinkage. Applicant discloses that the crystallinity is increased by heat treatment including steam sterilization. Therefore, unless otherwise shown, these properties should be the same in the PET and PBT nonwoven fabrics of the reference, as in that of the applicant’s. Inherency – see MPEP 2112; product by process, MPEP 2113.
	Regarding the steam sterilization: Pall teaches that the Pall filters are stable to steam sterilization and no pre-conditioning is required. See col. 7, lines 15-25. This means the characteristics must hold up after steam sterilization. The examiner also believes that Pall’s properties are of performance after such steam sterilization. It is also noteworthy that Pall filters have 100% leukocyte removal (Table I, col. 46). Steam sterilization must be considered as part of the process of making.


Declaration under 37 CFR 1.132:
	The declaration of Shimada filed by the applicant on 5/18/21 was considered, but found to be unpersuasive. The declarant argues by citing tables 1, 2 and 5 that the rebound strength is not an inherent property. The declarant highlighted the rebound strengths in the comparative examples and working examples, which show comparative examples having a value of 0.28, whereas working examples having a value of 0.31 or 0.40. Nonetheless, a review of the disclosure and the tables revealed no discernable difference between the comparative examples and the working examples. They all have the same base weight of 22 g/m2, same thickness of 0.13 and same filling rate of 0.12. They were all melt spun and heat treated as in example 1 (1400 C for 2 min). The declarant provides no explanation as to why the values of rebound strength differ, nor does the declarant show if the difference between 0.31 and 0.28 significant. The examiner believes it is not.

Response to Arguments
	Arguments are not persuasive. They are addressed in the rejection. The material properties, as shown, are either directly inherent, or inherently obtained by the process the material is subjected to, like heat treatment; and Pall teaches two kinds of heat treatment: hot compression of the fabric and heat sterilization. Applicant’s heat 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777